Case: 14-30847      Document: 00512877744         Page: 1    Date Filed: 12/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 14-30847                                FILED
                                  Summary Calendar                      December 19, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
ALVIN SHEROY TERRELL,

                                                 Petitioner-Appellant

v.

WARDEN C. MARIANO,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:13-CV-2545


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Alvin Sheroy Terrell, federal prisoner # 53907-019, appeals the district
court’s denial and dismissal of his 28 U.S.C. § 2241 petition for habeas corpus
relief. Relying on Descamps v. United States, 133 S. Ct. 2276 (2013), and Begay
v. United States, 553 U.S. 137 (2008), Terrell challenged the enhancement to
his sentence pursuant to the Armed Career Criminal Act. The district court
denied relief, concluding that such allegations should be presented in a 28


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30847     Document: 00512877744      Page: 2   Date Filed: 12/19/2014


                                  No. 14-30847

U.S.C. § 2255 motion and that Terrell had not established that he was entitled
to proceed under the savings clause of § 2255(e), which allows a federal
prisoner to challenge his conviction under § 2241 if the remedies provided
under § 2255 are “inadequate or ineffective to test the legality of his detention.”
      A petitioner seeking to establish that his § 2255 remedy was inadequate
or ineffective must make a claim (i) “based on a retroactively applicable
Supreme Court decision which establishes that the petitioner may have been
convicted of a nonexistent offense” that (ii) “was foreclosed by circuit law at the
time when the claim should have been raised in the petitioner’s trial, appeal,
or first § 2255 motion.” Reyes-Requena v. United States, 243 F.3d 893, 904 (5th
Cir. 2001). Both Descamps, 133 S. Ct. at 2282, and Begay, 553 U.S. at 144-45,
address sentencing issues and have no effect on whether the facts of Terrell’s
case would support his conviction for the substantive offense. See Wesson v.
U.S. Penitentiary Beaumont, TX, 305 F.3d 343, 348 (5th Cir. 2002).
Accordingly, neither Descamps nor Begay is a retroactively available Supreme
Court decision indicating that Terrell was convicted of a nonexistent offense.
See id. The judgment of the district court is AFFIRMED. Petitioner’s motion
for Appointment of Counsel is DENIED.




                                        2